Citation Nr: 1302025	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II and service connected anxiety disorder and/or heart disease.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for radiculopathy (claimed as peripheral neuropathy) of the upper extremities, to include as secondary to diabetes mellitus, Type II or a gunshot wound of the neck.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, C.W.


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to January 1970.  He earned a Purple Heart during combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas that denied service connection for the disabilities on appeal.  The Veteran was afforded an August 2012 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

The Veteran also perfected an appeal for the issue of service connection for anxiety disorder (also claimed as PTSD).  In May 2012, the RO awarded service connection for an anxiety disorder.  As this rating action results in a complete grant of the benefit sought, the issue is not on appeal.  

The Board has bifurcated the issue of peripheral neuropathy into the lower and upper extremities as reflected on the title page.  As explained in the Remand section below, the medical evidence suggests that the Veteran may have radiculopathy in his upper extremities related to an in-service gunshot wound of his neck.   

The Veteran has also submitted additional evidence following the most recent adjudication by the RO with a waiver of review by the RO.  The Board may consider the records in the first instance.  38 C.F.R. § 20.1304(c).  

A review of the Virtual VA paperless claims processing system includes updated VA treatment records that are not associated with the claims folder.  The RO considered these updated records in the May 2012 supplemental statement of the case.  

The issues of service connection for hypertension and radiculopathy/peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has diabetes mellitus, Type II.

2.  The Veteran's gunshot wound to the right femur was the result of willful misconduct; and he has not otherwise been demonstrated to have peripheral neuropathy of the lower extremities incurred or aggravated in service or secondary to a service connected disability.

3.  The preponderance of the evidence shows that hepatitis C is related to intravenous drug use. 

4.  The preponderance of the evidence is against a finding that the Veteran's current low back disability was incurred or aggravated during service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus, Type II are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  The criteria for the establishment of service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

3.  The criteria for the establishment of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).  

4.  The criteria for the establishment of service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record indicates that the Veteran was provided with adequate VCAA notice in September and October 2004 and March 2006.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in August 2009 and May 2012.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, VA treatment records, and private medical records have been obtained, in addition to various written statements by the Veteran himself.  He was afforded appropriate VA examinations for claimed diabetes mellitus and peripheral neuropathy, and relevant opinions have been obtained from the examiners after a review of the claims folder.  

VA examinations for the claimed low back disability and hepatitis C are not of record.  In February 2005, the RO informed the Veteran that his local VA medical facility would contact him to schedule a VA examination for his back and hepatitis C claims.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  He was also notified that failure to attend the examination could result in denial of his claim and he should contact the medical facility for alternative dates if he could not make the scheduled examination.  A March 2005 note by the Houston VAMC reflects that the Veteran failed to attend the scheduled VA examinations.  

Overall, the evidence shows that he was properly notified about the scheduled VA examinations and the consequence of not attending the scheduled examinations.  Id.  He has not otherwise asserted good cause for missing the scheduled examinations.  When a claimant fails to report for a VA examination in a service connection claim, the claim is adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(a), (b).  Hence, the claims for a low back disability and hepatitis C may be adjudicated on evidence of record.   

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the August 2012 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for his claimed service connected disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The undersigned held the record open after the hearing to allow the Veteran to submit relevant private medical records.  The duties imposed by Bryant were thereby met.

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

General laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative arthritis and diabetes, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(a)(6) (iii) (2012).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See Veteran's DD 214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Such diseases include diabetes mellitus, Type II.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, service connection is not being awarded on the basis of aggravation and further discussion of the amendment is not necessary.

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the Veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i) Diabetes mellitus, Type II

Service treatment records do not show any findings for diabetes mellitus, Type II (referred to herein as diabetes).  Rather, the Veteran asserts that he developed diabetes many years following service as a consequence of herbicide exposure.  As noted above, the Veteran is presumed to have been exposed to herbicides during service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Hence, an in-service event is established and an etiology is presumed.  38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e).  The remaining issue is whether the Veteran currently has diabetes.

The Veteran was afforded a VA examination for his diabetes claim in January 2005.  The examiner initially commented that he had difficulty interviewing the Veteran and believed his responses were not entirely credible.  He also noted that reviewing the claims folder did not provide much additional information.  The examiner recited blood sugar readings from August, October, and November 2004 and January 2005 that were within normal limits.  He also observed that a January 2005 urinalysis was negative for glucose.  He ordered a hemoglobin A1C test, but the results were not available.  He stated that the current medical records were not helpful in establishing a current diabetes diagnosis and recommended an additional examination with an endocrinologist.  

VA treatment records from March 2006 reference a history of elevated blood sugar and recommended laboratory correlation.  

The RO obtained another medical opinion in August 2006.  The examiner stated that he reviewed the claims folder and all laboratory findings.  He noted that two recent blood sugar findings were 126 and 160.  These findings were consistent with the diagnostic criteria for diabetes mellitus, Type II.  

Private medical records from August 2007 reference diabetes as an etiology for end stage renal disease.

VA treatment records from March 2009 show the Veteran's hemoglobin A1C was 5.5 in November 2008 and considered well controlled.  The examiner noted that the Veteran was not on any diabetic medications.  Meanwhile, VA treatment records from June 2009 suggest that the Veteran had diabetes and that it caused renal failure.  

Private medical records from Dr. N.S. list diabetes as a current problem.

More recent VA treatment records found in Virtual VA show that the Veteran had glucose readings of 119 and 136 in October 2011 and March 2012, respectively.  Recent VA treatment records also reflect that the Veteran has not been diagnosed with diabetes by his treating healthcare providers.   

The Veteran was afforded another VA diabetes examination in April 2012.  The laboratory test results showed hemoglobin A1C of 6.4 and fasting plasma glucose of 121.  The examiner reviewed the claims folder and determined that the Veteran did not have diabetes.  He acknowledged that the Veteran had some elevated blood glucose levels.  However, these elevated readings were not taken during a period of fasting.  He believed that the Veteran had been reporting a diagnosis of diabetes to his healthcare providers.  He stated that American Diabetic Association provided the following definition for diabetes: repeated fasting blood glucose level above 125; repeated hemoglobin A1C above 6.4; or non fasting glucose above 199 with additional symptoms; or two hour glucose tolerance test above 199.  Given these definitions, he concluded that it was less likely than not that the Veteran currently had diabetes.  He explained that the elevated glucose readings were not taken during a fasting period, they are often over a year apart, and the prior highest hemoglobin A1C was 5.5.

At the August 2012 hearing, the Veteran reported that he had diabetes.  Following the hearing, he submitted recent private renal dialysis records that referenced him as diabetic.  

The Veteran contends that he has diabetes.  He is competent to report readily observable symptoms associated with diabetes, such as increased thirst or frequent urination.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The question of whether he meets the criteria for a current diabetes diagnosis is a complex medical question beyond the capabilities of lay observation, and he is not shown to be a medical professional or otherwise have specialized medical training or education.  Thus, his assertions are not competent evidence addressing the medical question of a current diabetes diagnosis and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

As noted above, the record contains conflicting medical opinions on whether the Veteran has diabetes.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the April 2012 VA examiner's opinion merits the greater probative weight.  The opinion reflects familiarity with the Veteran's medical history and is accompanied by rationale that is supported by citation to clinical data and explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  It is additionally supported by recent VA treatment records that include laboratory testing for glucose levels and an absence of a diabetes diagnosis based upon those findings.  See VA treatment records, dated in October 2011 and March 2012.

The Board has carefully considered the August 2006 VA medical opinion.  However, it is not clear that the laboratory findings underlying the positive diagnosis were made in a fasting state.  Stefl, 21 Vet. App. at 123.  Review of the April 2012 VA opinion shows that whether the glucose testing was conducted in a fasting or non-fasting state is determinative to the threshold needed to meet the diabetes diagnostic criteria.  Id.  Thus, the laboratory findings underlying the positive assessment are ambiguous and diminish the probative value of the assessment.  Id.  

The Board has also considered the Veteran's reports that his treating physicians have diagnosed diabetes.  Private medical records and VA treatment records reference diabetes in the context of a self reported history and do not include supporting clinical evidence for the diagnosis.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (transcription of self reported history in medical records does not turn the transcribed reports into competent medical evidence).  Moreover, the January 2005 VA examiner openly questioned the Veteran's veracity in his reported medical history, which further diminishes the probative value of his reports.  Accordingly, the Board does not consider the Veteran's reported history of a diabetes diagnosis credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  

Overall, the Board finds the April 2012 VA medical opinion to be highly probative and weigh against the claim.  Id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A current diabetes diagnosis has not been demonstrated.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for diabetes must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii)  Peripheral neuropathy, lower extremities

Service treatment records show that the Veteran had a gunshot wound affecting his right peroneal nerve.  A VA examination from August 1970 reflects that the Veteran complained about fatigue in his right leg and right foot drop.  Clinical examination showed that he could not walk on his heels or squat due to his right dropfoot.  His right leg length and circumference was approximately one inch shorter than his left leg.  The right foot was held at 20 degrees plantar flexion with no dorsal flexion or power.  He had a complete inability to move his right toes or adduct or abduct his right foot.  He had sensory deficits in his right leg.  The examiner diagnosed healed right femur fracture, peroneal palsy with right dropfoot, and shortening and atrophy of the right leg.    

An October 1972 VA administrative determination found that the Veteran incurred a right thigh gunshot wound due to his own misconduct.  

In November 2004, the Veteran reported that he had nerve damage from a gunshot wound to his right leg.  

The Veteran was afforded a January 2005 VA peripheral neuropathy examination.  The claims folder was unavailable.  He described his history of gunshot wounds to his neck and right thigh and current symptoms.  He also reported a diagnosis of diabetes.  Clinical examination showed some diminished motor strength and reflexes in the lower extremities.  He exhibited sensory disturbances in all extremities.  The examiner diagnosed peripheral neuropathy.  He described it as primarily sensory, moderate to severe and concluded it was related to diabetes.  However, he noted hepatitis C and alcohol abuse were also potentially contributing factors.  As relevant, he considered the Veteran's history of a gunshot wound to the neck.  He observed numbness in the C4 and C5 dermatomes, suggestive of cervical radiculopathy.  He reported that it could be related to prior cervical trauma.  

An addendum VA neurology opinion was obtained in November 2006.  The examiner reviewed the claims file.  He assumed the Veteran had diabetes.  He identified three risk factors for peripheral neuropathy: diabetes, alcohol abuse, and hepatitis C.  He opined that it was at least as likely as not that peripheral neuropathy was related to diabetes, but advised adjudicators to defer to the endocrinologist's opinion about diabetes.

In April 2009, the Veteran reported that his right leg neurological symptoms were related to the in-service gunshot wound.  Private medical records, dated in February 2010, include a similar finding.  

The Veteran had another VA peripheral neuropathy examination in April 2012.  The examiner assumed the Veteran had been diagnosed with diabetes.  The Veteran complained about numbness and neuropathic pain involving both feet and hands over the past several years.  He had difficulty with motor function in his right hand and used a walker for gait support.  Neurological examination showed the following: mild intermittent pain for both lower extremities; mild numbness in the upper and lower left extremities and moderate numbness in the right upper and lower extremities; 4/5 strength in right grip, pinch, knee extension, and plantar flexion and 0/0 for right ankle dorsiflexion; deep tendon reflexes were diminished for both ankles; decreased sensory (light touch) was noted for both forearms, hands, ankles, and feet; and position sense and vibration sensation were diminished for both lower extremities and cold sensation was diminished in all extremities.  Muscle atrophy was not found, but skin abnormalities were observed for both legs.  

The examiner assessed diabetic peripheral neuropathy of the upper and lower extremities.  He noted that the Veteran also had a history of alcohol abuse, hepatitis C, and renal failure.  He characterized these as contributing factors.  However, he also stated that peripheral neuropathy was at least as likely as not related to diabetes.  

Meanwhile, the Veteran also underwent a VA diabetes examination.  The examiner determined that the Veteran did not have diabetes and, as explained above, the Board considers his opinion probative.  He also commented that the claimed neuropathies were related to a prolonged history of polysubstance abuse, hepatitis C, and uncontrolled hypertension. 

Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy of the lower extremities is not warranted.  While the Veteran has current neurological disorders in his lower extremities, the evidence fails to show that it is unrelated to the right leg injuries, which were the result of his own misconduct, or is otherwise related to service.

The Veteran clearly has neurological symptoms associated with an in-service gunshot wound of his right thigh.  However, this gunshot wound has been found to be the result of willful misconduct.  VA previously determined the injury resulted when the Veteran was trespassing and then evading military police.  See October 1972 VA Administration Decision.  The Board observes that service connection cannot be established for a disability which results from willful misconduct.  38 U.S.C.A. § 105(a), 1110 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2012).  Hence, to the extent the record suggest any neurological abnormalities are related to the gunshot wound of the right thigh, such disability cannot be service connected.  Id.

Nonetheless, the Veteran's primary contention is that he has diabetic neuropathy.  As explained above, the weight of the evidence is against finding a current diagnosis of diabetes.  The positive opinions expressed in January 2005, November 2006, and April 2012 peripheral neuropathy examinations were all premised upon a current diagnosis of diabetes.  The November 2006 VA examiner even referred adjudicators to review an endocrinologist's review in making a determination about the presence of diabetes.  Overall, these above referenced positive medical opinions are based upon an inaccurate premise and are not probative evidence of a nexus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Notably, the Veteran has additional risk factors for peripheral neuropathy including non-service connected hypertension, hepatitis C, and polysubstance abuse.  The VA January 2005, November 2006, and April 2012 examiners all acknowledged these factors as contributing to peripheral neuropathy.  As explained above, the Board considers the April 2012 VA diabetes examiner's opinion probative.  He determined that the Veteran did not have diabetes and that peripheral neuropathy was explained by the non service related risk factors.  His assessment is plausible and consistent with the risk factors acknowledged by the other VA examiners.  Again, the Board finds the April 2012 VA diabetes examiner's opinion persuasive in showing that peripheral neuropathy is not related to service or a service connected disability.  Id.; Stefl, 21 Vet. App. at 123.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for peripheral neuropathy of the lower extremities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iii) Hepatitis C

Service treatment records do not show that diagnosis or treatment for any liver disorder.  In November 2004, the Veteran had a consultation at the VA infectious disease clinic.  He stated that he decreased his consumption of alcohol to three to four beers per day.  The examiner listed an impression of chronic hepatitis C.  He stated that liver function testing was not performed.  

In October 2004, the Veteran completed a Risk Factors for Hepatitis C Questionnaire.  He denied eight of the nine risk factors.  He acknowledged having tattoos and body piercings as a risk factor and denied intravenous drug use.  

The Veteran was afforded a December 2004 VA psychiatric examination.  The examiner considered him an unreliable historian given his conflicting narratives.  In the interview, the Veteran acknowledged using heroin in Vietnam and continuing to do so for several years following service.  However, he changed his narrative for the April 2012 VA psychiatric examination when he acknowledged alcohol and marijuana use, but denied other drug use.  In his summary, the April 2012 VA examiner also commented that the Veteran was an unreliable historian.  

VA has identified the following risk factors for hepatitis C to include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001. 

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  

Based on a review of the evidence, the Board finds that service connection for hepatitis C is not warranted.  While the Veteran has been diagnosed with hepatitis C, the evidence fails to show that it is related to his military service or that it is unrelated to illicit drug use.

The Veteran has only acknowledged hepatitis C risk factors of tattoos /body piercings.  He previously acknowledged intravenous heroin use, but more recently denied it.  On both VA psychological examinations, the examiners judged the Veteran to be an unreliable historian due to his conflicting narratives.  See December 2004 and April 2012 VA psychiatric examination reports.  The Veteran also has a self interest in denying his history of illicit drug use.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Given the VA examiners' credibility assessments and the Veteran's self interest in denying prior drug use, the Board does not consider his recent denials of prior heroin use to be credible.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board further observes that he has continued to report a history of marijuana and alcohol use in Vietnam, and the personnel records document disciplinary actions and behavioral problems associated with illicit drug abuse.  For these reasons, the Board finds the weight of the evidence to show that the Veteran has a history of heroin abuse, despite his recent denial.  Id.  Given the evidence showing a history of intravenous heroin abuse, it is a risk factor for consideration.  

To the extent any heroin use occurred during service, VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).  Service connection may not be granted for any disease resulting from it.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also id.  

Overall, the evidence does not show an in-service etiology for hepatitis C that is not the result of the Veteran's willful misconduct.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iv) Low back disability

Service treatment records do not show any complaints or treatment for a back injury.  However, they document a non-life threatening gunshot wound to the neck during combat in August 1968.  In February 1969, the Veteran sustained another gunshot wound affecting both lower extremities.  However, the subsequent gunshot wounds were later determined to have resulted from his willful misconduct and not incurred in the line of duty.  See October 1972 VA Administrative Decision.  On his Report of Medical History for separation, taken in January 1970, he denied having or ever having back trouble.

VA treatment records from March 2006 include complaints about low back pain.  Clinical examination showed tenderness to palpation and muscle spasm.  X-rays confirmed scoliosis and degenerative changes at L2, 3, L3, 4, and L4 5.  The examiner assessed chronic back pain and provided pain relief medications.  

VA treatment records, dated in April 2007, reference low back in conjunction with the femur injury.  

At the August 2012 hearing, the Veteran stated that he injured his back when he jumped out of helicopters during Vietnam combat missions.  He began experiencing back pain, but did not seek treatment for it.  

Based on a review of the evidence, the Board finds that service connection for a back disability is not warranted.  While the Veteran has been shown to have degenerative arthritis of the lumbar spine, the evidence fails to show that it is related to his military service.

The Veteran is competent to observe low back pain and relate his medical history.  Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470.  However, the Board must weigh his reports against the additional evidence of record and overall plausibility.  Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481 (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Although in other narratives the Veteran's veracity is questionable, his narrative about his back injury is consistent with the circumstances, conditions, or hardships of his documented combat service.  The Board considers it sufficient to show an in-service back injury, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, the available evidence does not suggest a nexus between his current back disability and the in-service fall.  Notably, the Veteran specifically denied having back pain in January 1970 reports, which weighs against finding a continuity of symptomatology.  See January 1970 Report of Medical History.  The only assertion that the current back disability is related to the in-service falls comes from the Veteran himself.  While he is competent to report about his back pain symptoms and medical history, he is not shown to be a medical professional.  Kahana, 24 Vet. App. at 438.  Thus, his assertions are not competent evidence to address the complex medical question of whether the current degenerative findings of the lumbar spine are related to his in-service fall many years ago.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  His reports of a nexus have no probative value.  See id.  

The competent medical evidence does not otherwise suggest that the Veteran's current back disability was incurred or aggravated during service or that degenerative arthritis was manifested within a year of separation.  In short, a nexus has not been demonstrated.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for diabetes is denied. 

Service connection for peripheral neuropathy of the lower extremities is denied. 

Service connection for hepatitis C is denied.

Service connection for a low back disability is denied.  


REMAND

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

For the claimed neuropathy of the upper extremities, the record shows that the Veteran had a gunshot to his neck during combat.  The January 2005 VA examiner determined that the Veteran had cervical radiculopathy and that it may be related to the gunshot wound of the neck.  However, he declined to express an opinion as service records were not available.  The Board finds that an additional medical examination is necessary to determine whether neurological or radiculopathy symptoms of the upper extremities are related to the gunshot wound of the neck.  Barr, 21 Vet. App. at 311.

The service records include an August 1968 Western Union telegram documenting the gunshot injury to the neck, but do not include hospital treatment records.  The RO/AMC must request that the Veteran identify the location of treatment for his gunshot neck wound and conduct an appropriate search based upon his reports.  

For the claimed hypertension, the Veteran contends that it is secondary to service connected anxiety and/or heart disease.  See August 2012 hearing transcript.  The Veteran was afforded a VA hypertension examination in August 2006 in which the examiner opined that hypertension was aggravated by diabetes.  He was reexamined in April 2012, but the examiner did not provide an opinion addressing the issues of secondary service connection.  The Board finds that a medical opinion on whether his hypertension is related to service connected anxiety or heart disease is necessary as described in the instructions below.  Barr, 21 Vet. App. at 311; 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since April 2012 and associated them with the claims folder.  

2.  Request that the Veteran identify the location of hospital treatment for his August 1968 gunshot wound injuries to the neck.  Take the necessary steps to obtain all records pertaining to this injury. 

Efforts to obtain service records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  All search efforts and responses must be documented in the claims folder.

If any requested records cannot be obtained, produce a formal finding of unavailability detailing the efforts made and responses received in searching for these records with notice to the Veteran and his representative.  

3.  After associating all updated VA treatment records and newly generated service records with the claims folder, schedule the Veteran for a VA neurology examination for his upper extremities.  Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being adjudicated based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b).  

The claims folder and access to Virtual VA efolder should be made available to the examiner, who should acknowledge receipt and review of these records.  The examiner is direct to review service records showing a gunshot wound to the neck sustained during combat.  He or she should then clinically examine the Veteran's neck and upper extremities.  Any indicated clinical testing should be conducted.  

After review of the record and clinical examination, the examiner must provide the following opinions.  

(i)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current cervical radiculopathy or related neurological disorder of the upper extremities was caused (in whole or in part) by his gunshot wound to the neck?

(ii)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current cervical radiculopathy or related neurological disorder of the upper extremities was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his gunshot wound to the neck?

If the Veteran's current cervical radiculopathy or related neurological disorder of the upper extremities was aggravated by his service-connected gunshot wound to the neck, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  He or she is directed to review the January 2005 VA peripheral neuropathy medical opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for cervical radiculopathy or related neurological disorder of the upper extremities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of a continuity of symptomatology, he or she must provide a reason for doing so.

4.  After associating all updated VA treatment records with the claims folder, contact the April 2012 VA hypertension examiner for an addendum medical opinion.  If he is unavailable, contact an appropriately qualified healthcare provider.  The claims folder and access to Virtual VA efolder should be made available to the examiner, who should acknowledge receipt and review of these records.  The examiner is direct to review the Veteran's history of hypertension, anxiety, and heart disease.  

After thorough review of the record, the examiner must provide the following opinions.  

(i)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service connected anxiety?

(ii)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service connected anxiety?

If the Veteran's current hypertension was aggravated by his service-connected anxiety, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(iii) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service connected heart disease?

(iv)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service connected heart disease?

If the Veteran's current hypertension was aggravated by his service-connected heart disease, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must provide a rationale for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Following the completion of the requested actions, the RO should then re-adjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


